DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 
Response to Amendment
	Applicant's amendment filed 8/12/2022 has been received and entered into record. As a result, claims 1, 11, 19, and 21 have been amended. Therefore, claims 1-21 are presented for examination.

Claim Objections
Claims 7, 11, and 15 are objected to because of the following informalities:  
Claim 7 recites, "from the virtual controller [line 5]." The examiner suggest, "from the one or more virtual controllers."
Claim 11 recites, "the one or more virtual controllers [line 9]." The examiner suggests, "the virtual controller."
Claim 15 recites, "via the one or more virtual controllers [line 3]." The examiner suggest, "via the virtual controller."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10, 13, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5, 6, 16, and 17 recite, "the equipment interface". It is unclear whether "the equipment interface" is referring to the "building equipment interface" recited in claims 4 and 15, or to a different equipment interface. Therefore, claims 5, 6, 16, and 17 are indefinite. The examiner interprets "the equipment interface" as "the building equipment interface". 
Claim 7 recites, "the virtual thermostat [line 3]."  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets and suggest the limitation as, "the virtual controller".
Claim 13 recites, "the temperature setpoint to the one or more virtual thermostats [line 4]." There is insufficient antecedent basis for this limitation in the claim. The examiner interprets and suggest the limitation as, "the temperature setpoint to the virtual controller."
Claim 19 recites, "the control signals provided by the one or more virtual controllers [line 13]." There is insufficient antecedent basis for this limitation in the claim. The examiner interprets and suggest the limitation as, "the control signals provided by the virtual thermostat."
	Claim 21 recites, "the building equipment interface is located in a separate physical location than the equipment interface [line 1]." As best understood by the examiner, the building equipment interface and the equipment interface are the same element. It is unclear as to how the building equipment interface is separate from the equipment interface. Therefore, the claim is indefinite. Based on claims 5 and 16, the examiner interprets the limitation of claim 21 to read where the building equipment interface is located in a separate physical location than the building equipment.
	Claims 10, 18, and 20 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm et al. ("Malcolm") [U.S. Pub. 2018/0252428] in view of Benefield [U.S. Pub. 2019/0346170].

With regard to claim 1, Malcolm teaches a building heating, ventilation or air conditioning (HVAC) system, the building HVAC ("HVAC [abstract]") system comprising: 
a display device comprising a first processing circuit ("The machine 1300 may comprise a server computer, a client user computer, a personal computer (PC), a tablet PC, a smartphone, a laptop computer, a desktop computer, a control system, a network router, switch or bridge, or any machine capable of executing a set of instructions [par. 0144];" it is inherent that a device such as a smartphone has a display and processing circuit), 
the first processing circuit configured to: 
provide a setpoint to one or more virtual controllers ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]" and [fig. 3: Table 3] showing the set points to provide to the various smart thermostats and "sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]"), 
wherein execution of one of the one or more virtual controllers with the setpoint of an environmental condition of the building generates one or more control commands ("Using the information in these tables, the COP is able to manage all the Smart Thermostats in the building [par. 0063]" and "sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]"); and 
provide, via one or more virtual controllers, the one or more control commands to a building equipment ("the COP … sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]" and "The type of loads orchestrated include, but are not limited to air conditioning and refrigeration compressors, HVAC ventilation fans including variable air volume and constant air volume types, and such other loads as may be controlled by Smart Thermostats, or their equivalent [par. 0016]); and 
the building equipment configured to receive the one or more control commands to control the environmental condition of the building ("The type of loads orchestrated include, but are not limited to air conditioning and refrigeration compressors, HVAC ventilation fans including variable air volume and constant air volume types, and such other loads as may be controlled by Smart Thermostats, or their equivalent [par. 0016];" the smart thermostats receive the setpoint from the COP and control environmental condition of the building).  
Although Malcolm teaches providing the one or more control commands to the building equipment, Malcolm does not explicitly teach providing the control commands without an intervening thermostat device. 
In an analogous art (HVAC control), Benefield teaches providing the control commands without an intervening thermostat device ("The controller 202 uses one or more input signal 224, 226 to generate one or more control signal 228 causing one or more actuator 206 to operate one or more components or unit of suite 208 [par. 0034]" and "controller 202 … providing operation access or control of … remote server, cloud server, remote database, cloud database, remote client, or the like [par. 0038]" and "one or more GUI enables a user to run one or more instance of a TAM system application 526 via a Web App, the TAM system application 526 configured to deliver or set one or more indoor environmental condition according to the operation of said HVAC controller 502 [par. 0044]"). 
Benefield further teaches, "The conditioned air flow is then distributed to one or more zone 110 by an air supply fan 124 under the operational direction of controller 102 … The one or more secondary airflow rate preferably determines an occupant comfort parameter target set point, within the specific, distributed, localized zone, said parameter set by an occupant using, for example controller 128 … controller 128 may be a thermostat [par. 0033]."
In light of Benefield's teachings, it can be seen that utilizing an HVAC system controller allows for a system to communicate with a cloud and to manage a plurality of zone whereas a thermostat allows for local control. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Malcolm's teachings of a smart thermostat, to include Benefield's teachings of an HVAC system controller and thermostats, for the benefit of being able manage multiple zones via a single device, e.g., only the HVAC system controller would require components and programming necessary to communicate with the cloud (see pars. [0038] and [0040]) instead of requiring each local thermostat to have such components and programming. 

With regard to claim 2, the combination above teaches the HVAC system of Claim 1. Malcolm in the combination further teaches wherein providing a setpoint to one or more virtual controllers comprises providing at least one of a temperature, position, fluid flow, rotation, or air quality setpoint to one or more virtual controllers ([fig. 3: Table 3] showing the temperature set points and "Using the information in these tables, the COP is able to manage all the Smart Thermostats in the building [par. 0063]" and "sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]").  
	Note: claim is presented in the alternative. 

With regard to claim 3, the combination above teaches the HVAC system of Claim 1. Malcolm in the combination further teaches wherein: 
the display device comprises a user interface for receiving the setpoint ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]" and [fig. 3: Table 3] showing the set points to provide to the various smart thermostats), 
wherein the display device is a wall-mounted thermostat display or a mobile device or a computer ("The machine 1300 may comprise a server computer, a client user computer, a personal computer (PC), a tablet PC, a smartphone, a laptop computer, a desktop computer, a control system, a network router, switch or bridge, or any machine capable of executing a set of instructions [par. 0144]"); 
the building equipment is a furnace or boiler or chiller or heater ("The type of loads orchestrated include, but are not limited to air conditioning and refrigeration compressors, HVAC ventilation fans including variable air volume and constant air volume types, and such other loads as may be controlled by Smart Thermostats, or their equivalent [par. 0016]"); and 
the one or more virtual controllers are virtual thermostats ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]").  
	Note: claim is presented in the alternative.

With regard to claim 4, the combination above teaches the HVAC system of Claim 1. Malcolm in the combination further teaches wherein the system further comprises a building equipment interface ("Smart Thermostats [par. 0016];" where the smart thermostats are modified by Benefield's teachings of the HVAC system controller and thermostats) configured to: 
receive the one or more control commands via the one or more virtual controllers ("sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]"); and 
operate the building equipment to achieve the setpoint ("The type of loads orchestrated include, but are not limited to air conditioning and refrigeration compressors, HVAC ventilation fans including variable air volume and constant air volume types, and such other loads as may be controlled by Smart Thermostats, or their equivalent [par. 0016]").  

With regard to claim 5, the combination above teaches the HVAC system of Claim 4. Benefield in the combination further teaches wherein the building equipment and the equipment interface are at least one of: 
separate devices, wherein the building equipment is connected to the equipment interface via one or more communication wires ("controller 102 are operably engaged (shown as various dotted lines) with one or more actuator, for example actuators 106, 118, with one or more sensors, for example sensor 104, 120, via one or more communication means, including but not limited to direct physical electrical wire connection or wireless connection [par. 0033]"); or 
integrated together, wherein the equipment interface is a component of the building equipment.
Note: claim is presented in the alternative. 

With regard to claim 6, the combination above teaches the HVAC system of Claim 5. Malcolm in the combination further teaches wherein the processing circuit of the device and the equipment interface are each configured to implement a communication interface module comprising a plurality of predefined communication rules ("Application Programming Interface ("API"), which allows third party devices and services to monitor and control the Smart Thermostats associated with one or more users [par. 0059]" and "the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's [par. 0141]"), 
wherein the processing circuit is configured to communicate one or more control commands to the equipment interface via the plurality of predefined communications rules ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's. Systems and methods for implementing agnostic API control programs that can translate the API calls initiated through the common interface to invoke the desired responses across a variety of manufacturers' Cloud Servers  [par. 0141]").

With regard to claim 7, the combination above teaches the HVAC system of Claim 1. Malcolm in the combination further teaches wherein: 
the one or more virtual controllers are located in a cloud network ("Operating, maintaining, and controlling a Cloud based COP requires one or more user interfaces or 'UI.' … the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's [par. 0141]"); 
the display device is a smart display device configured to communicate with the virtual thermostat via the cloud network ("The UI can be co-located with the COP server or, more advantageously, located remotely with communication by means of wireless and/or hard wired networks … the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's [par. 0141]"), 
the display device configured to receive operational data of the building HVAC system from the virtual controller ("COP can use to execute a simple command to obtain the current ambient temperature registered at a given Smart Thermostat [par. 0065]" and "it can be readily seen that by accessing various Cloud based services, the COP can send commands and receive responses independently of the manufacturer or model of the Smart Thermostat, or the particular API protocol used [par. 0066]").  

With regard to claim 8, the combination above teaches the HVAC system of Claim 1. Malcolm in the combination further teaches wherein: 
the building HVAC system further comprises one or more sensors configured to provide sensor data for the setpoint of an environmental condition and provides the sensor data to the virtual controller via the cloud network ("COP can use to execute a simple command to obtain the current ambient temperature registered at a given Smart Thermostat [par. 0065]" and "it can be readily seen that by accessing various Cloud based services, the COP can send commands and receive responses independently of the manufacturer or model of the Smart Thermostat, or the particular API protocol used [par. 0066]").
Malcolm does not explicitly teach the display device is located on premises such that the building equipment and the display device are located in a same building.
Benefield in the combination further teaches where a display device is located on premises such that a building equipment and the display device are located in a same building ("an occupant of environment 512 can directly program and control, from one or more zone 212, the operation of HVAC controller 502 or local controller 510 via said LAN, optionally via router 520, using a mobile computing device 516 or PC 518 [par. 0044]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have had the display device in the same building as the building equipment for the benefit of allowing a person using the display device to change the climate of the environment around them. 

With regard to claim 9, the combination above teaches the HVAC system of Claim 1. Malcolm in the combination further teaches wherein the processing circuit is configured to: 
receive an indication to instantiate a plurality of virtual controllers for one or more buildings, the plurality of virtual controllers comprising the one or more virtual controllers and the one or more buildings comprising the building ("COP maintains in associated memory a summer (cooling only) master Program for the restaurant in Table 3 [par. 0069]" and "Operating, maintaining, and controlling a Cloud based COP requires one or more user interfaces or 'UI.' … the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's [par. 0141];" the user interface can be used to establish and present the set points for the plurality of smart thermostats); and
execute each of the plurality of virtual controllers to generate particular control decisions for each of the plurality of virtual controllers ("sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]").  
	Note: claim is presented in the alternative.

With regard to claim 10, the combination above teaches the building system of Claim 6. Malcolm in the combination further teaches wherein the communication interface module comprises an application programming interface (API) ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's [par. 0141]").  

With regard to claim 11, Malcolm teaches a method for controlling a building heating, ventilation, or air conditioning (HVAC) system ("HVAC [abstract]"), wherein the method comprises:
receiving a temperature setpoint ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]" and [fig. 3: Table 3] showing the set points to provide to the various smart thermostats) from a display device ("The machine 1300 may comprise a server computer, a client user computer, a personal computer (PC), a tablet PC, a smartphone, a laptop computer, a desktop computer, a control system, a network router, switch or bridge, or any machine capable of executing a set of instructions [par. 0144]),
the temperature setpoint provided by the display device via a cloud network to a virtual controller ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]" and "sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]"); 
processing the temperature setpoint within a virtual controller located within the cloud network and determine a set of control signals that, when provided to a building equipment, adjust a temperature in the HVAC system to reach the temperature setpoint ("Using the information in these tables, the COP is able to manage all the Smart Thermostats in the building [par. 0063]" and "sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]"); 
providing control signals from the virtual controller to the building equipment to control the environmental condition of the building, the control signals provided by the one or more virtual controllers ("the COP … sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]" and "The type of loads orchestrated include, but are not limited to air conditioning and refrigeration compressors, HVAC ventilation fans including variable air volume and constant air volume types, and such other loads as may be controlled by Smart Thermostats, or their equivalent [par. 0016]").  
Although Malcolm teaches providing the one or more control signals to the building equipment, Malcolm does not explicitly teach providing the control signals without an intervening thermostat device. 
In an analogous art (HVAC control), Benefield teaches providing the control signals without an intervening thermostat device ("The controller 202 uses one or more input signal 224, 226 to generate one or more control signal 228 causing one or more actuator 206 to operate one or more components or unit of suite 208 [par. 0034]" and "controller 202 … providing operation access or control of … remote server, cloud server, remote database, cloud database, remote client, or the like [par. 0038]" and "one or more GUI enables a user to run one or more instance of a TAM system application 526 via a Web App, the TAM system application 526 configured to deliver or set one or more indoor environmental condition according to the operation of said HVAC controller 502 [par. 0044]"). 
Benefield further teaches, "The conditioned air flow is then distributed to one or more zone 110 by an air supply fan 124 under the operational direction of controller 102 … The one or more secondary airflow rate preferably determines an occupant comfort parameter target set point, within the specific, distributed, localized zone, said parameter set by an occupant using, for example controller 128 … controller 128 may be a thermostat [par. 0033]."
In light of Benefield's teachings, it can be seen that utilizing an HVAC system controller allows for a system to communicate with a cloud and to manage a plurality of zone whereas a thermostat allows for local control. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Malcolm's teachings of a smart thermostat, to include Benefield's teachings of an HVAC system controller and thermostats, for the benefit of being able manage multiple zones via a single device, e.g., only the HVAC system controller would require components and programming necessary to communicate with the cloud (see pars. [0038] and [0040]) instead of requiring each local thermostat to have such components and programming. 

With regard to claim 12, the combination above teaches the method of Claim 11. Malcolm in the combination further teaches wherein: 
the display device comprises a user interface for receiving the temperature setpoint ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]" and [fig. 3: Table 3] showing the set points to provide to the various smart thermostats), 
wherein the display device is a wall-mounted thermostat display or a mobile device or a computer ("The machine 1300 may comprise a server computer, a client user computer, a personal computer (PC), a tablet PC, a smartphone, a laptop computer, a desktop computer, a control system, a network router, switch or bridge, or any machine capable of executing a set of instructions [par. 0144]"); 
the building equipment is a furnace or boiler or chiller or heater ("The type of loads orchestrated include, but are not limited to air conditioning and refrigeration compressors, HVAC ventilation fans including variable air volume and constant air volume types, and such other loads as may be controlled by Smart Thermostats, or their equivalent [par. 0016]"); and 
the one or more virtual controllers are virtual thermostats ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]").  
	Note: claim is presented in the alternative.
  
With regard to claim 13, the combination above teaches the method of Claim 11. Malcolm in the combination teaches the method further comprising: 
receiving, via the display device, instructions to provide a change to the temperature setpoint in the building HVAC system ("the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]" and [fig. 3: Table 3] showing the set points to provide to the various smart thermostats); and
providing, via the display device, the temperature setpoint to the one or more virtual thermostats via the cloud network ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]"); and 
wherein the virtual controller is a virtual thermostat ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]").  

With regard to claim 14, Malcolm teaches the method of Claim 11, wherein:
the building HVAC system further comprises one or more sensors configured to provide sensor data for the setpoint of an environmental condition and provides the sensor data to the virtual controller via the cloud network ("COP can use to execute a simple command to obtain the current ambient temperature registered at a given Smart Thermostat [par. 0065]" and "it can be readily seen that by accessing various Cloud based services, the COP can send commands and receive responses independently of the manufacturer or model of the Smart Thermostat, or the particular API protocol used [par. 0066]").
Malcolm does not explicitly teach the display device is located on premises such that the building equipment and the display device are located in a same building.
Benefield in the combination further teaches where a display device is located on premises such that a building equipment and the display device are located in a same building ("an occupant of environment 512 can directly program and control, from one or more zone 212, the operation of HVAC controller 502 or local controller 510 via said LAN, optionally via router 520, using a mobile computing device 516 or PC 518 [par. 0044]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have had the display device in the same building as the building equipment for the benefit of allowing a person using the display device to change the climate of the environment around them. 

With regard to claim 15, the combination above teaches the method of Claim 11 Malcolm in the combination further teaches wherein the system further comprises a building equipment interface ("Smart Thermostats [par. 0016];" where the smart thermostats are modified by Benefield's teachings of the HVAC system controller and thermostats) configured to:
receive the one or more control commands via the one or more virtual controllers ("sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]"); and 
operate the building equipment to achieve the temperature setpoint ("The type of loads orchestrated include, but are not limited to air conditioning and refrigeration compressors, HVAC ventilation fans including variable air volume and constant air volume types, and such other loads as may be controlled by Smart Thermostats, or their equivalent [par. 0016]").  

With regard to claim 16, the combination above teaches the method of Claim 15. Benefield in the combination further teaches wherein the building equipment and the equipment interface are at least one of: 
separate devices, wherein the building equipment is connected to the equipment interface via one or more communication wires ("controller 102 are operably engaged (shown as various dotted lines) with one or more actuator, for example actuators 106, 118, with one or more sensors, for example sensor 104, 120, via one or more communication means, including but not limited to direct physical electrical wire connection or wireless connection [par. 0033]"); or 
integrated together, wherein the equipment interface is a component of the building equipment.
Note: claim is presented in the alternative. 

With regard to claim 17, the combination above teaches the method of Claim 11. Malcolm in the combination teaches the method further comprising
implementing a communication interface module comprising a plurality of predefined communication rules ("Application Programming Interface ("API"), which allows third party devices and services to monitor and control the Smart Thermostats associated with one or more users [par. 0059]" and "the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's [par. 0141]"); and
communicating one or more control commands to the equipment interface via the plurality of predefined communications rules ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's. Systems and methods for implementing agnostic API control programs that can translate the API calls initiated through the common interface to invoke the desired responses across a variety of manufacturers' Cloud Servers  [par. 0141]").  

With regard to claim 18, the combination above teaches the method of Claim 17. Malcolm in the combination further teaches wherein the communication interface module comprises an application programming interface (API) ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's [par. 0141]").  

With regard to claim 19, Malcolm teaches a thermostat for a heating, ventilation, or air conditioning (HVAC) system, the thermostat ("HVAC … Smart Thermostats [abstract]") comprising:
a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors ("The machine 1300 may comprise a server computer, a client user computer, a personal computer (PC), a tablet PC, a smartphone, a laptop computer, a desktop computer, a control system, a network router, switch or bridge, or any machine capable of executing a set of instructions [par. 0144]"), cause the one or more processors to perform operations comprising:
receiving a temperature setpoint ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]" and [fig. 3: Table 3] showing the set points to provide to the various smart thermostats) from a display device ("The machine 1300 may comprise a server computer, a client user computer, a personal computer (PC), a tablet PC, a smartphone, a laptop computer, a desktop computer, a control system, a network router, switch or bridge, or any machine capable of executing a set of instructions [par. 0144]), 
the temperature setpoint provided by the display device via a cloud network to a virtual thermostat ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]" and "sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]"); 
processing the temperature setpoint within the virtual thermostat located within the cloud network and determining a set of control signals that, when provided to an equipment module, adjust a temperature in the HVAC system to reach the temperature setpoint ("Using the information in these tables, the COP is able to manage all the Smart Thermostats in the building [par. 0063]" and "sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]" and "The type of loads orchestrated include, but are not limited to air conditioning and refrigeration compressors, HVAC ventilation fans including variable air volume and constant air volume types, and such other loads as may be controlled by Smart Thermostats, or their equivalent [par. 0016]"); 
providing control signals from the virtual thermostat to an equipment module ("sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]"), 
the equipment module configured to operate a plurality of building equipment to control the temperature in the HVAC system, the control signals provided by the virtual thermostat ("the COP … sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]" and "The type of loads orchestrated include, but are not limited to air conditioning and refrigeration compressors, HVAC ventilation fans including variable air volume and constant air volume types, and such other loads as may be controlled by Smart Thermostats, or their equivalent [par. 0016]").
Although Malcolm teaches providing the one or more control signals to the building equipment, Malcolm does not explicitly teach providing the control signals to an equipment module without an intervening thermostat device. 
In an analogous art (HVAC control), Benefield teaches providing the control signals to an equipment module without an intervening thermostat device ("The controller 202 uses one or more input signal 224, 226 to generate one or more control signal 228 causing one or more actuator 206 to operate one or more components or unit of suite 208 [par. 0034]" and "controller 202 … providing operation access or control of … remote server, cloud server, remote database, cloud database, remote client, or the like [par. 0038]" and "one or more GUI enables a user to run one or more instance of a TAM system application 526 via a Web App, the TAM system application 526 configured to deliver or set one or more indoor environmental condition according to the operation of said HVAC controller 502 [par. 0044]"). 
Benefield further teaches, "The conditioned air flow is then distributed to one or more zone 110 by an air supply fan 124 under the operational direction of controller 102 … The one or more secondary airflow rate preferably determines an occupant comfort parameter target set point, within the specific, distributed, localized zone, said parameter set by an occupant using, for example controller 128 … controller 128 may be a thermostat [par. 0033]."
In light of Benefield's teachings, it can be seen that utilizing an HVAC system controller allows for a system to communicate with a cloud and to manage a plurality of zone whereas a thermostat allows for local control. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Malcolm's teachings of a smart thermostat, to include Benefield's teachings of an HVAC system controller and thermostats, for the benefit of being able manage multiple zones via a single device, e.g., only the HVAC system controller would require components and programming necessary to communicate with the cloud (see pars. [0038] and [0040]) instead of requiring each local thermostat to have such components and programming. 

With regard to claim 20, the combination above teaches the thermostat of Claim 19. Malcolm in the combination teaches the thermostat further comprising: 
receiving, via the display device, instructions to provide a change to the temperature setpoint in the building HVAC system ("the application programming interface or 'API' that provides the COP user with a common interface for interacting with Smart Thermostats across a variety of thermostat manufacturers' Cloud API's … By these means, the COP can provide a single UI that enables control of most or all of the tools and capabilities of the respective thermostat manufacturers' Cloud servers [par. 0141]" and [fig. 3: Table 3] showing the set points to provide to the various smart thermostats); and 
providing, via the display device, the temperature setpoint to the virtual thermostat via the cloud network ("Using the information in these tables, the COP is able to manage all the Smart Thermostats in the building [par. 0063]" and "sends a command to each Smart Thermostat in the Group designated by the Group field to change the Set Point to the value in the Set Point field [par. 0072]").

With regard to claim 21, the combination above teaches the HVAC system of claim 4. Benefield in the combination further teaches wherein the building equipment interface is located in a separate physical location than the equipment interface ("controller 102 are operably engaged (shown as various dotted lines) with one or more actuator, for example actuators 106, 118, with one or more sensors, for example sensor 104, 120, via one or more communication means, including but not limited to direct physical electrical wire connection or wireless connection [par. 0033]" and [fig. 1]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 19 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horton et al. [U.S. Pub. 2020/0045522] teaches control of smart devices including thermostats via an application programming interface.
Young [U.S. Pub. 2012/0298763] teaches a distrusted networked device controller that comprises a thermostat.
Gourlay et al. [U.S. Pub. 2014/0319232] teaches a graphical user interface for an HVAC system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WEN-LIANG CHANG/
Examiner
Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119